Title: To James Madison from William Kirkpatrick, 27 November 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


27 November 1801, Málaga. Acknowledges receipt two weeks earlier of JM’s 1 Aug. circular letter. Has granted no certificates to U.S. citizens for newly purchased vessels except when buyers swore that they were the sole owners and the ships had cleared for U.S. ports. Has included names of recipients with regular shipping reports. Provided papers to William Muir for a vessel purchased in September and bound for New York under the name Fanny. Approves of plan for forwarding health certificates from American ports to Spanish ports; recommends their transmittal every two months. Has tried to discourage shipmasters from discharging seamen without their consent and has always tried to obtain berths for such seamen on other vessels; understands he is no longer to expend money except for distressed seamen. Has always demanded sea letters and registers from captains as it is the local custom for consuls to enter vessels at the customhouse. Reports there has been no recurrence of the previous season’s malignant fever. Mentions 4 Nov. arrival of Commodore Dale in the President, accompanied by the Philadelphia and the Essex; supplied “Brandy Vinegar & other necessarys” to the latter ships. Dale left on 9 Nov. for Mahón to check report that Tripolitan cruisers were being fitted out there to hunt for American and Swedish ships. The enclosed 12 Nov. letter [not found] from Robert Montgomery at Alicante says the rumor is untrue. The Philadelphia proceeded to convoy merchant ships and the Essex is guarding the two Tripolitan cruisers at Gibraltar. Encloses a dispatch from the American minister at Madrid and a copy of a 26 Sept. letter from O’Brien at Algiers. Believes no U.S. vessel has fallen to the enemy. Expects Swedish frigate from Alicante with convoy.
 

   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 4 pp.; in a clerk’s hand, signed by Kirkpatrick. Enclosures are copies of Humphreys’s 24 Oct. circular letter warning that three Tripolitan cruisers, outfitted at Mahón, carried British papers and colors (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:602) and O’Brien’s 26 Sept. letter to Kirkpatrick recounting the victory of the Enterprize (3 pp.). An extract from the RC appeared in the National Intelligencer on 8 Feb. 1802.


   A full transcription of this document has been added to the digital edition.
